                                               Case 2:18-cv-01476-APG-GWF Document 23 Filed 02/05/19 Page 1 of 2



                                      1   Michael J. McCue
                                          Nevada Bar No.: 6055
                                      2   Meng Zhong
                                          Nevada Bar No.: 12145
                                      3   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Pkwy., Suite 600
                                      4   Las Vegas, NV 89169
                                          Tel.: (702) 949-8200
                                      5   E-mail: mmccue@lrrc.com
                                          E-mail: mzhong@lrrc.com
                                      6
                                          Attorneys for Defendants Richmeetbeautiful Holding Ltd.
                                      7   dba RichMeetBeautiful.com, Digisec Media Limited, and Sigurd Vedal
                                      8                               UNITED STATES DISTRICT COURT
                                                                           DISTRICT OF NEVADA
                                      9
                                          REFLEX MEDIA, INC., a Nevada corporation;               Case No.: 2:18-cv-01476-APG-GWF
                                     10   and CLOVER8 INVESTMENTS PTD.LTD., a
                                          Singapore corporation,
                                     11
                                                  Plaintiffs,                                  STIPULATION AND ORDER FOR
3993 Howard Hughes Pkwy, Suite 600




                                     12   v.                                                   EXTENSION OF TIME TO ANSWER
                                                                                               OR OTHERWISE RESPOND TO
                                     13   RICHMEETBEAUTIFUL HOLDING LTD., a                    COMPLAINT
Las Vegas, NV 89169-5996




                                          Maltese corporation; d/b/a
                                     14   RichMeetBeautiful.com; DIGISEC MEDIA                 (FIRST REQUEST)
                                          LIMITED, a Maltese corporation; SIGURD
                                     15   VEDAL, a Norwegian individual and DOES 1-
                                          10, inclusive,
                                     16
                                                  Defendants.
                                     17

                                     18           Defendants Richmeetbeautiful Holding Ltd. dba RichMeetBeautiful.com, Digisec Media

                                     19   Limited, and Sigurd Vedal (collectively, “Defendants”) and Plaintiffs Reflex Media, Inc. and

                                     20   Clover8 Investments Ptd. Ltd. (collectively, “Plaintiffs”) hereby stipulate to extend the time for

                                     21   Defendants to answer or otherwise respond to the Complaint to February 26, 2019. Counsel for

                                     22   the Defendants requested the extension and counsel for the Plaintiffs consented. There is good

                                     23   cause for the extension Defendants are located outside of the United States and recently

                                     24   retained counsel in the above-captioned lawsuit. Defendants need additional time to obtain the

                                     25   advice of counsel.

                                     26

                                     27
                                     28


                                          107239859_1                                     1
                                               Case 2:18-cv-01476-APG-GWF Document 23 Filed 02/05/19 Page 2 of 2



                                      1           IT IS SO AGREED AND STIPULATED:
                                      2   DATED this 5th day of February, 2019.              DATED this 5th day of February, 2019.
                                      3   LEWIS ROCA                                         SMITH WASHBURN, LLP
                                          ROTHGERBER CHRISTIE LLP
                                      4

                                      5   By: /s/ Michael J. McCue                           By:     /s/ Jacob L. Fonnesbeck
                                          Michael J. McCue                                   Mark L. Smith
                                      6   Meng Zhong                                         Jacob L. Fonnesbeck
                                          3993 Howard Hughes Parkway, Suite 600              6871 Eastern Avenue, Suite 101
                                      7   Las Vegas, NV 89169-5996                           Las Vegas, NV 89119
                                          E-mail: mmccue@lrrc.com                            E-mail: msmith@smithwashburn.com
                                      8   E-mail: mzhong@lrrc.com                            E-mail: jfonnesbeck@smithwashburn.com
                                      9   Attorneys for Defendants Richmeetbeautiful         Attorneys for Plaintiffs Reflex Media, Inc. and
                                          Holding Ltd. dba RichMeetBeautiful.com,            Clover8 Investments Ptd. Ltd
                                     10   Digisec Media Limited, and Sigurd Vedal
                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12                                              ORDER
                                     13           IT IS HEREBY ORDERED, ADJUDGED AND DECREED to extend the deadline in
Las Vegas, NV 89169-5996




                                     14   which Defendants have to file responsive pleadings to Plaintiff’s Complaint until February 26,
                                     15   2019.
                                                                                       IT IS SO ORDERED:
                                     16

                                     17                                                __________________________________
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                     18
                                                                                               2/6/2019
                                                                                       DATED: ___________________________
                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                     28


                                          107239859_1                                    2
